DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the remaining and newly entered claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant’s amendments (the inclusion of the red edge region and the removal of the approximation of the bands) have created the need for further search and consideration of the prior art to address the newly entered limitations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11, 16, 17, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (US Patent 7058197, see IDS) in view of Groeneveld (herein after Gro)(US Pub 20120290140), Holland (US Pub 20110047867) and Nelson (US Patent 10769436).
Re claim 1, McGuire discloses a method, comprising: 
determining at least one vegetation index of a crop (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19; Col. 10 lines 31-67; Figure 10) based at least in part on image data (Col. 1 lines 21-34; Col. 4 lines 7-19; Col. 8 lines 32-37; Col. 10 lines 1-29) in at least a first spectral region (Col. 5 lines 9-39; Col. 6 line 62-Col. 7 line 41) in which reflectance of the crop is monotonically increasing (Fig. 4 and 10; Col. 4 lines 7-19; Col. 5 lines 9-39; Col. 6 lines 20-51; Col. 6 line 62-Col. 7 line 41; Col. 10 lines 32-58) and reaches a reflectance of at least 20% for the wavelengths in the first spectral region (Fig. 4 and 10; Col. 4 lines 7-19; Col. 5 lines 9-39; Col. 6 line 62-Col. 7 line 41; Col. 10 lines 32-58), the image data (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19, lines 55-65; Col. 6 line 62-Col. 7 line 26; Col. 14 lines 4-46; Figure 3) being derived from a plurality of spectral images (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19, lines 55-65; Col. 6 line 62-Col. 7 line 26; Col. 14 lines 4-46; Figure 3) of the crop captured by at least one image sensor system (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19, lines 55-65; Col. 6 line 62-Col. 7 line 26; Col. 14 lines 4-46; Figure 3); however McGuire fails to explicitly disclose (1) estimating an estimated crop coefficient of the crop based on the determined at least one vegetation index; and (2) wherein the first spectral region comprises a red edge spectral region of the electromagnetic spectrum defined as having wavelengths between a lower bound and 780 nanometers and in which reflectance of the crop is monotonically increasing and reaches a reflectance of at least 20% for the wavelengths at in the red edge spectral region; and (3) wherein the red edge lower bound is 680 nanometers.
Regarding item (1) above, this design is however disclosed by Gro.  Gro discloses estimating an estimated crop coefficient (Paragraphs 12, 14, 34-35, 40) of the crop based on the determined at least one vegetation index (Paragraphs 12, 14, 34-35, 40).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the coefficient estimation as shown in Gro as it would be obvious in the scope of the art to use determined and observed values to estimate known and associated variables in order to derive more information for use and processing for the user to determine the functionality to reach a desired level of processing efficiency for the crops.
Regarding item (2) above, this design is however disclosed by Holland.  Holland discloses wherein the first spectral region comprises a red edge spectral region (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) of the electromagnetic spectrum defined as having wavelengths (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) between a lower bound (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) and 780 nanometers (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) and in which reflectance of the crop is monotonically increasing and reaches a reflectance of at least 20% (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) for the wavelengths at in the red edge spectral region (Figure 2; Paragraphs 16, 34-35, 38, 56, 63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the red edge region as a focal point for reflectance processing as shown in Holland in order to allow for the use of a spectral band with established strong reflective qualities for the scope of the given application thereby improving the quality of response data and the subsequent efficiency of the processing and consideration of the values in the index processing.
Regarding item (3) above, this design is however disclosed by Nelson.  Nelson discloses wherein the red edge lower bound is 680 nanometers (Col. 3 lines 10-49, 50-60).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the red edge lower bound as shown in Nelson as the current application has established that the bounds of a red edge consideration are approximate and may differ in a given environment, it would be obvious that the use of this band would allow for the functional efficiency and operation as desired in the design to consider a given spectral band, with the lower bound falling in an expected and exemplified spectral range for the focus and application of red and red edge processing and the associated benefits.

Re claim 34, McGuire discloses a system, comprising: 
a processing subsystem (Col. 4 lines 7-24) configured to:
determining at least one vegetation index of a crop (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19; Col. 10 lines 31-67; Figure 10) based at least in part on image data (Col. 1 lines 21-34; Col. 4 lines 7-19; Col. 8 lines 32-37; Col. 10 lines 1-29) in at least a first spectral region (Col. 5 lines 9-39; Col. 6 line 62-Col. 7 line 41) in which reflectance of the crop is monotonically increasing (Fig. 4 and 10; Col. 4 lines 7-19; Col. 5 lines 9-39; Col. 6 lines 20-51; Col. 6 line 62-Col. 7 line 41; Col. 10 lines 32-58) and reaches a reflectance of at least 20% for the wavelengths in the first spectral region (Fig. 4 and 10; Col. 4 lines 7-19; Col. 5 lines 9-39; Col. 6 line 62-Col. 7 line 41; Col. 10 lines 32-58), the image data (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19, lines 55-65; Col. 6 line 62-Col. 7 line 26; Col. 14 lines 4-46; Figure 3) being derived from a plurality of spectral images (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19, lines 55-65; Col. 6 line 62-Col. 7 line 26; Col. 14 lines 4-46; Figure 3) of the crop captured by at least one image sensor system (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19, lines 55-65; Col. 6 line 62-Col. 7 line 26; Col. 14 lines 4-46; Figure 3); however McGuire fails to explicitly disclose (1) estimating an estimated crop coefficient of the crop based on the determined at least one vegetation index; and (2) wherein the first spectral region comprises a red edge spectral region of the electromagnetic spectrum defined as having wavelengths between a lower bound and 780 nanometers and in which reflectance of the crop is monotonically increasing and reaches a reflectance of at least 20% for the wavelengths at in the red edge spectral region; and (3) wherein the red edge lower bound is 680 nanometers.
Regarding item (1) above, this design is however disclosed by Gro.  Gro discloses estimating an estimated crop coefficient (Paragraphs 12, 14, 34-35, 40) of the crop based on the determined at least one vegetation index (Paragraphs 12, 14, 34-35, 40).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the coefficient estimation as shown in Gro as it would be obvious in the scope of the art to use determined and observed values to estimate known and associated variables in order to derive more information for use and processing for the user to determine the functionality to reach a desired level of processing efficiency for the crops.
Regarding item (2) above, this design is however disclosed by Holland.  Holland discloses wherein the first spectral region comprises a red edge spectral region (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) of the electromagnetic spectrum defined as having wavelengths (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) between a lower bound (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) and 780 nanometers (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) and in which reflectance of the crop is monotonically increasing and reaches a reflectance of at least 20% (Figure 2; Paragraphs 16, 34-35, 38, 56, 63) for the wavelengths at in the red edge spectral region (Figure 2; Paragraphs 16, 34-35, 38, 56, 63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the red edge region as a focal point for reflectance processing as shown in Holland in order to allow for the use of a spectral band with established strong reflective qualities for the scope of the given application thereby improving the quality of response data and the subsequent efficiency of the processing and consideration of the values in the index processing.
Regarding item (3) above, this design is however disclosed by Nelson.  Nelson discloses wherein the red edge lower bound is 680 nanometers (Col. 3 lines 10-49, 50-60).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the red edge lower bound as shown in Nelson as the current application has established that the bounds of a red edge consideration are approximate and may differ in a given environment, it would be obvious that the use of this band would allow for the functional efficiency and operation as desired in the design to consider a given spectral band, with the lower bound falling in an expected and exemplified spectral range for the focus and application of red and red edge processing and the associated benefits.

Re claim 3, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole discloses the method of claim 1, McGuire further discloses wherein each spectral image (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19, lines 55-65; Col. 6 line 62-Col. 7 line 26; Col. 14 lines 4-46; Figure 3) of the plurality of spectral images is captured at a respective temporal instance (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19, lines 55-65; Col. 6 line 62-Col. 7 line 26; Col. 14 lines 4-46; Figure 3), and 
wherein the at least one vegetation index (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19; Col. 10 lines 31-67; Figure 10) is determined for each of the plurality of spectral images (Col. 10 lines 31-67) so as to form a plurality of determinations of the at least one vegetation index (Col. 1 line 61-Col. 2 line 6; Col. 4 lines 7-19; Col. 10 lines 31-67; Figure 10).

Re claim 11, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole discloses the method of claim 1, McGuire further discloses wherein the at least one image sensor system (Col. 14 lines 22-46) includes a plurality of image sensor systems (Col. 14 lines 22-46).

Re claim 16, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole discloses the method of claim 1, McGuire further discloses wherein the at least one vegetation index is determined for each spectral image of the plurality of spectral images (Col. 2 lines 1-17; Col. 7 lines 44-57; Col. 8 lines 40-67; Col. 10 lines 32-67 and Col. 15 lines 25-52), and wherein, for each spectral image (Col. 2 lines 1-17; Col. 7 lines 44-57; Col. 8 lines 40-67; Col. 10 lines 32-67 and Col. 15 lines 25-52), the at least one vegetation index is determined by: evaluating the at least one vegetation index for each pixel in a selected subset of pixels of the spectral image (Col. 2 lines 1-17; Col. 7 lines 44-57; Col. 8 lines 40-67; Col. 10 lines 32-67 and Col. 15 lines 25-52), and combining the at least one vegetation index for each of the pixels in the selected subset of pixels to form a combined vegetation index for the spectral image (Col. 2 lines 1-17; Col. 7 lines 44-57; Col. 8 lines 40-67; Col. 10 lines 32-67 and Col. 15 lines 25-52).

Re claim 17, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole discloses the method of claim 1, McGuire further discloses wherein the at least one vegetation index includes a plurality of vegetation indices (Col. 10 lines 32-67 and Col. 15 lines 25-52).

Re claim 32, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole discloses the method of claim 1, Holland further discloses wherein the at least one vegetation index excludes Normalized Difference Vegetative Index (NDVI) and Enhanced Vegetation Index (EVI) (Paragraphs 35, 54-56, 70 show the use of red edge range to find other indices, Paragraph 38 shows using ranges outside the red edge range for NDVI).

Re claim 33, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole discloses the method of claim 1, Holland further discloses wherein the at least one vegetation index (Paragraphs 35, 54-56, 70) includes at least one of: i) Medium Resolution Imaging Spectrometer - MERIS - 5 of 20 Amendment and Response to Non-Final Office Action dated November 29, 2021 U.S. Patent Application Serial No.: 16/964,265Attorney Docket No.: 818/161 terrestrial chlorophyll index (MTCI), ii) Red Edge Inflection Point (REIP) (Paragraphs 35, 54-56, 70), or iii) Sentinel-2 Red Edge Position (S2REP).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Holland, Nelson and Gro as applied to claim 1 above, and further in view of Ranjan (US Pub 20100212409).
Re claim 2, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole disclose the method of claim 1, but fail however to explicitly disclose wherein the design is further comprising: estimating an estimated evapotranspiration of the crop based on the estimated crop coefficient of the crop.
This design is however discloses by Ranjan.  Ranjan discloses wherein the design is further comprising: estimating an estimated evapotranspiration of the crop (Paragraph 4) based on the estimated crop coefficient of the crop (Paragraph 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the variable determination as shown in Ranjan as it would be obvious in the scope of the art to use determined and observed values to estimate known and associated variables in order to derive more information for use and processing for the user to determine the functionality to reach a desired level of processing efficiency for the crops.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Holland, Nelson and Gro as applied to claims 1 and 11 above, and further in view of Antikidis (herein after Ant)(US Pub 20100309313).
Re claim 8, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole disclose the method of claim 1, but fail however to explicitly disclose wherein the at least one image sensor system is deployed on a satellite in heliosynchronous orbit around the Earth.
This design is however discloses by Ant.  Ant discloses wherein the at least one image sensor system (Paragraph 9) is deployed on a satellite (Paragraph 9) in heliosynchronous orbit around the Earth (Paragraph 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the satellite implementation as shown in Ant to use understood aerial imaging means as known in the scope of the art that function with expected results to meet the determined user and observational needs for the design based on the observation frequency and processing.

Re claim 12, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole disclose the method of claim 11, but fail however to explicitly disclose wherein each image sensor system is deployed on a respective satellite, the satellites forming a satellite constellation in heliosynchronous orbit around the Earth.
This design is however disclosed by Ant.  Ant discloses wherein each image sensor system (Paragraph 9) is deployed on a respective satellite (Paragraph 9), the satellites forming a satellite constellation (Paragraph 9) in heliosynchronous orbit around the Earth (Paragraph 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the satellite implementation as shown in Ant to use understood aerial imaging means as known in the scope of the art that function with expected results to meet the determined user and observational needs for the design based on the observation frequency and processing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Holland, Nelson and Gro as applied to claim 1 above, and further in view of Hunt (US Patent 7911517).
Re claim 9, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole disclose the method of claim 1, but fail however to explicitly disclose wherein the at least one image sensor system is deployed on an unmanned aerial vehicle.
This design is however disclosed by Hunt.  Hunt discloses wherein the at least one image sensor system is deployed on an unmanned aerial vehicle (Col. 4 lines 37-60; Col. 5 lines 26-40; Col. 6 lines 1-20; Figure 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the UAV implementation as shown in Hunt to use understood aerial imaging means as known in the scope of the art that function with expected results to meet the determined user and observational needs for the design.

Claim 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Holland, Nelson and Gro as applied to claims 1 and 3 above, and further in view of Slik (NPL “Using Vegetation Indices from Satellite Images to Estimate Evapotranspiration and Vegetation Water Use in North-Central Portugal”, see IDS).
Re claim 10, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole disclose the method of claim 1, but fail however to explicitly disclose wherein the crops grow in a crop growing region, and wherein the at least one image sensor system has a revisit time, for capturing the spectral images of the crop growing region, of less than 10 days. 
This design is however disclosed by Slik.  Slik discloses wherein the crops grow in a crop growing region (Section 3.2.1; Section 3.2.2, 3.3), and wherein the at least one image sensor system has a revisit time (Section 3.2.1 ‘What is MODIS’; Section 3.2.2), for capturing the spectral images of the crop growing region, of less than 10 days (Section 3.2.1 ‘What is MODIS’; Section 3.2.2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the satellite implementation as shown in Slik to use understood aerial imaging means as known in the scope of the art that function with expected results to meet the determined user and observational needs for the design based on the observation frequency and processing.

Re claim 4, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole disclose the method of claim 3, but fail however to explicitly disclose wherein the estimating the estimated crop coefficient includes applying a mapping function, generated based in part on a first subset of the plurality of determinations of the at least one vegetation index, to at least one determination of the at least one vegetation index in a second subset of the plurality of determinations of the at least one vegetation index.
This design is however disclosed by Slik.  Slik discloses wherein the estimating the estimated crop coefficient includes applying a mapping function (Section 4.2 and Figure 8), generated based in part on a first subset of the plurality of determinations of the at least one vegetation index (Section 4.2 and Figure 8), to at least one determination of the at least one vegetation index in a second subset of the plurality of determinations of the at least one vegetation index (Section 4.2 and Figure 8).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the band processing as shown in Slik as it would be obvious to use available resources and imaged frequency bands to determine different aspects and characteristics of the imaged area and derive useful information therefrom.

Re claim 18, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole disclose the method of claim 1, but fail however to explicitly disclose wherein the spectral images include image data in a plurality of spectral bands outside of the first spectral band, and wherein the at least one vegetation index is further determined based on the image data in at least one of the plurality of spectral bands outside of the first spectral band.
This design is however disclosed by Slik.  Slik discloses wherein the spectral images include image data in a plurality of spectral bands (Section 3.2.4; Section 4.1 and Figure 4) outside of the first spectral band (Section 3.2.4; Section 4.1 and Figure 4), and wherein the at least one vegetation index is further determined based on the image data (Section 3.2.4; Section 4.1 and Figure 4) in at least one of the plurality of spectral bands outside of the first spectral band (Section 3.2.4; Section 4.1 and Figure 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the band processing as shown in Slik as it would be obvious to use available resources and imaged frequency bands to determine different aspects and characteristics of the imaged area and derive useful information therefrom.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Holland, Nelson, Gro and Ant as applied to claim 12 above, and further in view of Slik (NPL “Using Vegetation Indices from Satellite Images to Estimate Evapotranspiration and Vegetation Water Use in North-Central Portugal”, see IDS).
Re claim 13, the combined disclosure of McGuire, Ant, Holland, Nelson and Gro as a whole disclose the method of claim 12, but fail however to explicitly disclose wherein the satellite constellation has a revisit time of less than 10 days. 
This design is however disclosed by Slik.  Slik discloses wherein the satellite constellation has a revisit time of less than 10 days (Section 3.2.1 ‘What is MODIS’; Section 3.2.2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the satellite implementation as shown in Slik to use understood aerial imaging means as known in the scope of the art that function with expected results to meet the determined user and observational needs for the design based on the observation frequency and processing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire, Holland, Nelson and Gro as applied to claim 1 above, and further in view of Marchisio (US Pub 20150071528).
Re claim 15, the combined disclosure of McGuire, Holland, Nelson and Gro as a whole disclose the method of claim 1, but fail however to explicitly disclose wherein the spatial resolution of the at least one image sensor system in the red edge spectral region is approximately 20 meters.
This design is however disclosed by Marchisio.  Marchisio discloses wherein the spatial resolution of the at least one image sensor system in the red edge spectral region is approximately 20 meters (Paragraphs 5, 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of McGuire to incorporate the imaging standards as shown in Marchisio as it would be obvious to determine the means of aerial imaging being implemented and then to determine characteristics of the imaging sensors that provide the desired levels of quality and clarity in the imaging to derive the needed characteristic values therefrom based on standards and expected performance values of known imaging technology and sources.
Allowable Subject Matter
Claim 35 is allowed.
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 5 and 35 the prior art fails to disclose the specifics of the mapping function processing.  Re claim 20 the prior art fails to disclose the exact bands specifically claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631